DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reassignment of the Application
The instant application has been reassigned from Examiner Yanzhi Zhang to Examiner Ali Soroush. The Application is still assigned to Technology Center 1600 and Art Unit 1617. 
Acknowledgement of Receipt
	Applicant's response filed on 10/18/2021 to the Office Action mailed on 07/27/2021 is acknowledged.
Claim Status
Claims 1-20 are pending. 
Claims 1-20 have been examined.
Claims 1-20 are rejected.

Reopening of Prosecution After Filing an Appeal Brief
In view of the Appeal Brief filed on 10/18/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHANN R RICHTER/

Withdrawn and NewClaim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Response to Applicant’s Arguments 
The rejection of claims 1-5 and 9-19 under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al. (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) is withdrawn in view of Applicant’s arguments.
	The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al. (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) as applied to claims 1-5 and 9-19 in further view of the article American Migraine Foundation (“AMF”, non-patent literature, titled The Timeline of Migraine Attack; published 01/18/2018) is withdrawn in view of Applicant’s arguments.
	The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al. (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) as applied to claims 1-5 and 9-19 in further view of Lords et al. (“Lords”, non-patent literature, Sports health; vol. 6, No. 5; Sep-Oct 2014 issue, published 2014) is withdrawn in view of Applicant’s arguments.

	

This is a new ground of rejection. 
1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013).
The claims are directed to a method of treating migraine in an individual, man or woman, suffering there from comprising nasal, more particularly vomeronasal, administration of a therapeutically effective amount of an aqueous pharmaceutical formulation comprising 0.8-19.2µg 16α, 17β-epoxy-10β-hydroxyestr-4-en-3-one. The composition is administered 4 times throughout the day.
	Jennings-White et al. teach administering a composition by nasal administration an esterene compound preferably 16α,17α-epoxy-estr-4-en-10β-ol-3-one steroid (i.e. 17β-epoxy-10β-hydroxyestr-4-en-3-one) for treatment of premenstrual dysphoric disorders (PMDD) (prior art claims 1 and 3). A common symptom of PMDD is migraines (paragraph 0009, Table I). When the steroid is administered to the nasal passage, by ointment, cream or aerosol, or the like, an effective amount is about 100 pg to about 100 micrograms, preferably about 1 ng to about 10 micrograms. (paragraph 0029). The frequency of administration is desirably in the range of an hourly dose to a monthly dose, preferably from 8 times/day to once every other day, more preferably 1 to 3 times per day (paragraph 0074). Liquified pharmaceutically administrable compositions can, for example, be prepared by dissolving, dispersing, etc. an active compound as defined above and optional pharmaceutical adjuvants in a carrier, such as, for example, water (paragraph 0075). The subject invention concerns the non-systemic administration to the vomeronasal organ (VNO) of certain steroids to alleviate symptoms of PMS and anxiety, as well as for treatment of elevated body temperature and paroxistic tachycardia (high pulse rate); Administration provides for contacting neurochemical receptors in the VNO (also known as "Jacobson’s organ"), with one or more steroid(s) or with compositions containing the steroid(s). (paragraph 0005). The present invention relates to certain steroids, and methods of using these steroids as human vomeropherins in picogram quantities of some vomeropherins locally delivered in vapor form to the VNO of normal women (20 to 60 years old), produce significant behavioral and autonomic changes. Monti-Bloch et al., J. Ster. Biochem. Molec. Biol., 39 (4B):573-582 (1991); Monti-Bloch et al., Psychoneuroendocrinology, 19:673-686 (1994). Subjects show mood changes characterized by decreased negativity. There is a clear decrease in negative aspect and negative character, and the patients feel relaxed. These changes correlate with increased parasympathetic tone in all individuals (paragraph 0010 and Fig. 216).
	Jennings-White et al. lacks a teaching wherein the composition is administered to treat migraines in particular. 
	Bradley et al. teach for  example, vagus nerve stimulation, which generally increases parasympathetic tone, has been proposed as a therapy for cardiovascular problems such as cardiac rhythm management, myocardial infarction and ischemia, heart failure (HF), blood pressure control such as to treat hypertension, and sleep disordered breathing, and also has been proposed as a therapy for epilepsy, depression, pain, migraines, eating disorders/obesity, and movement disorders. (paragraph 0004).
Juto et al. teach several illnesses are associated with hypothalamic dysfunction, such as migraine (paragraph 0006). Yet another example of an illness where involvement of hypothalamus has been suggested is migraine (Alstadhaug KB, Cephalalgia; 2009, 29: 809); Migraine is a complex multi-factorial disorder of the brain that is characterized by episodes of headache and super-sensitivity to sensory stimuli. Migraine is a type of primary headache disorder, and can be broadly categorized as migraine without aura and migraine with aura; The clinical features in migraine are thought to result from dysfunction of the parasympathetic nervous system (paragraph 0009).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of Jennings-White et al. to treat migraines in men and/or 

This is a new ground of rejection.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013) as applied to claim1-5 and 9-19 above, and further in view of the article American Migraine Foundation (“AMF”, non-patent literature, titled The Timeline of Migraine Attack; published 01/18/2018).
The claims are further directed to the method wherein the composition is administered at the onset of migraine prodrome and/or an aura.
The teachings of Jennings-White et al., Bradley et al., and Juto et al. are discussed above.
Jennings-White et al., Bradley et al., and Juto et al. do not teach administration at the instantly claimed migraine phases.
AMF teaches that Migraine attacks have distinct phases, and understanding them can help people manage their disease. Symptoms associated with the earliest stages of a migraine attack, like the fatigue and blurred vision that can accompany the prodrome and aura stages, can serve as warning signs and signal the need for abortive medication. Identifying and treating a migraine early can even help prevent the symptoms for some people (page ¼). AMF also teaches that most people with migraine will 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of Jennings-White et al. to treat migraines during the prodrome and/or aura phase  and have a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so since these phases are early sings of migraine attack. Therefore, one would attempt to lessen the impact of a migraine attack by treating at the earliest sign. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 

This is a new ground of rejection.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings-White et al. (European Patent Application Publication 0914165 B1, Published 10/18/2006) in view of Bradley et al. (US Patent Application Publication 2013/0138167 A1, Published 05/30/2013) and Juto et al. (US Patent Application Publication 2013/0158450 A1, Published 06/20/2013) as applied to claim1-5 and 9-19 above, and further in view of the article Lords et al. (“Lords”, non-patent literature, Sports health; vol. 6, No. 5; Sep-Oct 2014 issue, published 2014).
The claims are further directed to migraine being associated with a previous traumatic brain injury.
The teachings of Jennings-White et al., Bradley et al., and Juto et al. are discussed above.
Jennings-White et al., Bradley et al., and Juto et al. do not teach administration to an individual who has had previous traumatic brain injury.

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of Jennings-White et al. to treat migraines associated with previous traumatic brain injury and have a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so since Lords teaches concussions are a trigger for migraines. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617